DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (claims 9-20) in the reply filed on 7-25-22 is acknowledged. The traversal is on the ground(s) that Inventions I and II (and Inventions I and III) are not independent or distinct and that there is no serious search burden. This is not found persuasive because, as recited in the restriction requirement mailed 5-25-22, the process as claimed can be practiced by another and materially different apparatus (Inventions I/II) and the product as claimed can be made by another and materially different process (Inventions I/III). Also, see page 3 of the restriction requirement at paragraph 1 and items (a), (b), (c), and (d) with respect to a search burden. 
Claims 1-8 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions (Invention I: claims 1-8; Invention III: claims 21-23), there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Objections
Claim(s) 12 and 15-16 and 18 is/are objected to because of the following informalities: 
(a )	claim 12 at line 3 “the” should be inserted before “glue” 
(b )	claim 12 at line 4 “the” should be inserted before “formed” 
(c )	claim 15 at line 6 “the” should be inserted before both recitations of “glue”
(d )	claim 16 at line 3 “opening” should be “openings”
(e )	claim 16 at line 3 “sub-mechanism has” should be “sub-mechanisms have”
(f )	claim 16 at line 5 “opening” should be “openings”
(g )	claim 16 at line 15, “the” should be inserted before both recitations of “glue”
(h )	claim 18 at line 4, “mechanism” should be “device”.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a )	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(b )	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”
(c )	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
(a )	hole-forming device in claim 9 – defined in the instant specification as comprising at least a needle roller and a concave roller
(b )	spreading device in claim 9 – defined in the instant specification as comprising at least a storage tank and a roller 
(c ) 	horizontal shaking device in claim 9 – defined in the instant specification as comprising a least a first round roller and a second round roller
(d )	sealing device in claim 9 – defined in the instant specification as comprising at least a first round roller, a second round roller, and a glue spraying mechanism having the structure at item 221 (or 251) in the drawings 
(e )	heating mechanism in claim 10 (for heating the needle roller and the concave roller) – not defined in the instant specification
(f )	bottom layer sealing device in claim 10 – defined in the instant specification as comprising at least a glue spraying mechanism and a gluing mechanism comprising at least a first round roller and a second round15 roller
(g )	heating mechanism in claim 11 (for heating the convex roller and the flat roller) – not defined in the instant specification
(h )	glue spraying mechanism in claim 12 – defined in the instant specification as comprising at least the structure of item 221 (or 251) in the drawings
(i )	gluing mechanism in claim 12 – defined in the instant specification as comprising at least a first round roller and a second round15 roller
(j )	power device in claim 13 – not defined in the instant specification
(k )	glue spraying mechanism in claim 16 – defined in the instant specification as comprising at least a first round roller and a second round15 roller
		(l )	slitting mechanism in claim 16 – defined in the instant specification as
comprising at least a heat knife or an ultrasonic knife.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 at line 4, “the surface” lacks antecedent basis.
Claims 10 and 11, the “heating mechanism” in claim 10 and the different “heating mechanism” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a )	amend the claim so that the claim limitation will no longer be interpreted as
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b )	amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a))
(c )	amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a )	amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b ) 	stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 10 at line 10, “the surfaces” lacks antecedent basis.
	Claim 10 at line 11, “the openings” lacks antecedent basis.
	Claim 12 at line 2, “the surfaces” lacks antecedent basis.
	Claim 12 at line 3, “the surface” lacks antecedent basis.
Claim 13, the “power device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a )	amend the claim so that the claim limitation will no longer be interpreted as
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b )	amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a))
(c )	amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a )	amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b ) 	stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 13 at line 4, “the length direction” lacks antecedent basis.
	Claim 14 at line 6, “the width direction” lacks antecedent basis.
	Claim 16, the following lack antecedent basis: 
		(a )	“the rectangle” at line 4
		(b )	“the rear end region” at line 6
		(c )	“the length direction” at line 8
		(d )	“the surface” at line 15 (both recitations)
	Claim 18, the following lack antecedent basis:
		(a )	“the amplitude” at line 1
		(b )	“the frequency” at line 1
		(c )	“the horizontal flattening roller” at line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (CN101636133A) in view of Takahata (JPH06341044).
	Claim 9, Noda teaches an apparatus (Figure 6) for producing filler-containing substrate comprising a filler layer 15 and a seal layer (see below), wherein the apparatus comprises: 
●a hole-forming device (comprising at least pulp opening device 42) for forming holes
15a in the filler layer 15 (see patent; see English machine translation ¶s68-69)
●a spreading device (comprising at least supply mechanism 71) for spreading fillers P
on the surface formed with the holes 15a of the filler layer 15 that has undergone hole formation (¶73)
●a sealing device (comprising at least tissue paper bending portion 62) for sealing the
filler layer 15 having the holes 15a containing the fillers P (¶79) where this tissue paper layer is considered to be the seal layer.
	Claim 9, Noda does not teach a horizontal shaking device for horizontally shaking the filler layer 15 having the fillers P spread thereon so as to allow the fillers P to enter the holes 15a.
	Takahata teaches forming a non-woven fabric suitable for vehicle seats, sofas, beds, and the like wherein the fabric is deodorized with a filler (functional powder). The powder is supplied to the fabric and enters holes throughout the fabric – the holes formed by fibers bonded together in aggregate form. To move the powder into the fabric holes, there is a step of shaking (any direction of shaking being a horizontal direction depending upon one’s frame of reference) the web (see patent; see Example 1 of English machine translation). Though not specifically recited it is considered that the shaking is necessarily conducted using some type of means, device, and/or mechanism. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Noda a horizontal shaking device for horizontally shaking the filler layer 15  having the fillers P spread thereon so as to allow the fillers P to enter the holes 15a as suggested by Takahata to help move the fillers P deeper into the holes 15a.
	With respect to the hole-forming device, spreading device, sealing device, and horizontal shaking device claimed (examined under 35 U.S.C. 112(f)), the instant specification defines a structure for each of these devices as discussed above, and to include equivalents thereof. Noda teaches a hole-forming device, spreading device, and sealing device (and Noda modified teaches a horizontal shaking device). Given that these devices of Noda and Noda modified perform the same function as those of the instant invention, Noda and Noda modified is/are considered to meet these limitations of the claim.
	Claim 13, Noda teaches least two horizontal flattening (apply some degree of pressure rollers (i.e. comprising at least 70, 40, and those of belt 60) for holding the filler layer 15; a power device for providing power to the filler layer (in that the process is electronic such that some means, device, and/or mechanism is necessarily present), so as to enable the filler layer 15 to continuously move along the length direction of the filler layer 15 on the horizontal flattening rollers (see previously recited locations in reference).

Prior Art of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: Cotton teaches perforating a web.

Allowable Subject Matter
Claim(s) 10-12 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims – and any objections to the claims overcome.
The following is a statement of reasons for the indication of allowable subject matter: claim 10, Noda, teaches that the substrate comprises a bottom layer (the tissue) and that the holes are through holes (i.e. completely through the filler layer). However, Noda, alone or in combination with the other prior art of record, does not teach or fairly suggest that the hole-forming device comprises: a needle roller and a concave roller, wherein surface of the needle roller has needle protrusions; a heating mechanism for heating the needle roller and the concave roller to 90-250 degrees centigrade; surface of the concave roller has depressions matching the needle protrusions, the filler layer is placed between the needle roller and the concave roller, when the needle protrusions move into the depressions, the through holes are formed on the filler layer; and Serial No. 16/367,101Docket No. 77570.00600a bottom layer sealing device for bonding the bottom layer with one of the surfaces of the filler layer that has undergone hole formation to cover one of the openings of the through holes wherein the heating mechanism and bottom layer sealing device are examined under 35 U.S.C. 112(f).
The following is a statement of reasons for the indication of allowable subject matter: claim 11, Noda, alone or in combination with the other prior art of record, does not teach or fairly suggest that the holes are blind holes, the hole-forming device comprises: a convex roller and a flat roller, wherein surface of the convex roller has flat head protrusions; a heating mechanism for heating the convex roller and the flat roller to 90-250 degrees centigrade; the filler layer is placed between the heated convex roller and the heated flat roller, when the flat head protrusions move to the flat roller, the blind holes are formed on the filler layer wherein the heating mechanism is examined under 35 U.S.C. 112(f).
The following is a statement of reasons for the indication of allowable subject matter: claim 12, Noda, alone or in combination with the other prior art of record, does not teach or fairly suggest that the sealing device comprises: a glue spraying mechanism for spraying glue on one of the surfaces of the seal layer; a gluing mechanism for pressing the surface sprayed with glue of the seal layer against the surface with formed holes of the filler layer wherein the glue spraying mechanism and the gluing mechanism are examined under 35 U.S.C. 112(f).
The following is a statement of reasons for the indication of allowable subject matter: claim 14, Noda, alone or in combination with the other prior art of record, does not teach or fairly suggest that the horizontal shaking device comprises: a first round roller and a second round roller, wherein the first round roller and the second round roller are tangent, and the filler layer having the fillers spread thereon is clamped at the tangent, widths of the first round roller and the second round roller are greater than width of the filler layer, the first round roller and the second round roller perform a linear reciprocating motion along the width direction of the filler layer at same frequency and amplitude.  
The following is a statement of reasons for the indication of allowable subject matter: claim 15, Noda, alone or in combination with the other prior art of record, does not teach or fairly suggest that the sealing device comprises: 4 a first round roller and a second round roller, wherein the first round roller and the second round roller are tangent, and the filler layer that has undergone horizontal shake is clamped at the tangent; a glue spraying mechanism for spraying glue on a surface of the seal layer; the first round roller performs a circular motion to drive the seal layer that has sprayed with glue, making the surface sprayed with glue of the seal layer contact the filler layer at the tangent, the second round roller performs a circular motion and presses the seal layer closed at the tangent to make the filler layer and the seal layer glued.  
The following is a statement of reasons for the indication of allowable subject matter: claim 16, Noda, alone or in combination with the other prior art of record, does not teach or fairly suggest that the sealing device comprises: an absorbing mechanism, comprising a plurality of absorbing sub-mechanisms that are separate and parallel distributed, wherein opening of the absorbing sub-mechanism has a rectangular cross section, width of the rectangle is smaller than width of the filler layer, bottom of front end of the opening is curved, rear end is straight and close to the filler layer that has undergone horizontal shake, a negative pressure is generated in the rear end region, the absorbing mechanism is configured to remove the fillers in a plurality of separate strip regions on the filler layer that has undergone horizontal shake, the strip regions are distributed along the length direction of the filler layer, the strip regions are parallel to each other; a first round roller and a second round roller, wherein the first round roller and the second round roller are tangent, and the filler layer that has undergone filler absorption in the strip regions is clamped at the tangent; a glue spraying mechanism for spraying glue on a surface of the seal layer; the first round roller performs a circular motion to drive the seal layer that has sprayed with glue, making the surface sprayed with glue of the seal layer contact the surface formed with the holes of the filler layer at the tangent, the second round roller performs a circular motion and presses the seal layer closed at the tangent so as to make the filler layer and the seal layer glued to obtain a bonding layer of the seal layer and the filler layer; a slitting mechanism for slitting the bonding layer along the strip regions so as to fuse incision of the bonding layer closed to obtain the substrate where the glue spraying mechanism and slitting mechanism are examined under 35 U.S.C. 112(f).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA L GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745